DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-22 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (“Chen”) (U.S. Patent Application Publication Number 2015/0378952) and Thanigasalam (U.S. Patent Application Publication Number 2007/0177701).
Regarding Claim 8, Chen discloses an apparatus comprising: 
a retimer (Figure 2, item 106) to extend a physical length of a link (Figure 2, item 114), wherein the link is to couple a first device (Figure 2, item 102) to a second device (Figure 2, item 104), and the retimer is to be positioned between the first device and second device on the link, wherein the link is compliant with a PCIe-based protocol (paragraph 0019), and the retimer comprises protocol circuitry to: 
receive a first training sequence (Figure 2, item 204A) sent by the first device on a first link segment of the link, wherein the first link segment connects the first device to the retimer, the first TS2 training sequence comprises a particular symbol (i.e., the upper four bits of the Presence LBPM packet), and the particular symbol comprises a set of bits to identify presence of retimers on the link (paragraphs 0023-0024); 
regenerate the first TS2 training sequence to forward to the second device on a second link segment of the link (Figure 2, item 204B), wherein the second link segment connects the retimer to the second device (i.e., there may be only a single retimer on the link 114), and the first TS2 training sequence is regenerated to include a value in the set of bits to identify presence of the retimer on the link (paragraphs 0023-0024); 
send the regenerated first TS2 training sequence to the second device on the second link segment (paragraphs 0023-0024); and 
participate in an equalization of the link during training of the link based on the PCIe-based protocol (paragraphs 0017-0018; i.e., while the Presence LBPM signals are transmitted between the various retimers 106-112, the retimers are performing their equalization functions; the purpose of retimers is to “analyze and alter the signal to prevent signal deterioration” [paragraph 0018] and to “minimize glitches and jitter distortion” [paragraph 0019], both of which are equivalent to the claimed “equalization”).
Chen does not expressly disclose wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol.
In the same field of endeavor, Thanigasalam teaches wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol (paragraph 0031).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8.

Regarding Claim 9, Thanigasalam teaches wherein the particular symbol comprises symbol 5 of the first TS2 training sequence (paragraph 0031; i.e., the particular symbol in the TS2-type training sequence that is chosen to indicate the number of retimers would be a matter of obvious design choice).

Regarding Claim 10, Chen discloses wherein the protocol circuity is further to: receive a second TS2 training sequence from the second device over the second link segment, wherein the second TS2 training sequence comprises the particular symbol; and forward the second TS2 training sequence to the first device over the first link segment, wherein the second TS2 training sequence is a looped-back version of the first TS2 training sequence (paragraphs 0023-0024).

Regarding Claim 11, Chen discloses wherein the protocol circuitry is further to regenerate the second TS2 training sequence to include a particular value in the set of bits of the particular symbol in the second TS2 training sequence to identify presence of the retimer, and the regenerated second TS2 training sequence is forwarded to the first device (paragraphs 0023-0024).

Regarding Claim 12, Chen discloses wherein the equalization comprises transmitter equalization at the retimer (paragraphs 0010-0012).

Regarding Claim 13, Thanigasalam teaches wherein the protocol circuitry is further to: receive an ordered set from the first device on the first link segment; and identify that the ordered set comprises a SKP ordered set (SKP OS) based on the PCIe- based protocol (paragraph 0032).

Regarding Claim 14, Thanigasalam teaches wherein the protocol circuitry is further to remove a symbol from the SKP OS to perform clock compensation for the link (paragraphs 0032 and 0063; i.e., the reference states that a “receiver” may remove SKP OS symbols; when combined with Chen, this would result in a retimer performing this function).

Regarding Claim 15, Chen discloses a system comprising:
a first device (Figure 2, item 102);
a second device (Figure 2, item 104); and
a retimer (Figure 2, item 106), wherein the first device and the second device are coupled by a physical interconnect (Figure 2, item 114), the retimer is positioned between the first device and the second device on the interconnect, the retimer is to extend the physical length of a link to be established on the interconnect (Figure 2), and the retimer comprises protocol circuitry to:
receive a training sequence on a first link segment formed on the interconnect to physically couple the first device to the retimer, the training sequence has a training sequence format, and the TS2 training sequence format comprises a particular symbol (i.e., the upper four bits of the Presence LBPM packet) and the particular symbol comprises a set of bits defined to identify retimers (Figure 2, items 106-112) present on the link (paragraphs 0023-0024);
set a value in the set of bits to identify presence of the retimer on the link (paragraphs 0023-0024;
forward the training sequence to the second device on a second link segment (Figure 2, item 204B), wherein the training sequence forwarded to the second device comprises the value in the set of bits, and the second link segment physically connects the retimer to the second device (Figure 2).
Chen does not expressly disclose wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol;
receive a SKP ordered set (SKP) from the first device; and
remove symbols from the SKP OS to perform clock compensation for the link, wherein the retimer is to forward the SKP OS with the removed symbols to the second device.
In the same field of endeavor, Thanigasalam teaches wherein the sent training sequence is a TS2-type training sequence based on the PCIe-based protocol (paragraph 0031);
receive a SKP ordered set (SKP) from the first device (paragraph 0032); and
remove symbols from the SKP OS to perform clock compensation for the link, wherein the retimer is to forward the SKP OS with the removed symbols to the second device (paragraphs 0032 and 0063; i.e., the reference states that a “receiver” may remove SKP OS symbols; when combined with Chen, this would result in a retimer performing this function).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 15.

Regarding Claim 16, Chen discloses wherein the TS2 training sequence format is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol (paragraph 0019).

Regarding Claim 17, Thanigasalam teaches wherein the particular symbol comprises symbol 5 of a PCIe TS2 training sequence (paragraph 0031; i.e., the particular symbol in the TS2-type training sequence that is chosen to indicate the number of retimers would be a matter of obvious design choice).

Regarding Claim 18, Chen does not expressly disclose wherein the PCIe-based protocol comprises PCIe Generation 4.0. The examiner takes Official Notice that PCIe Generation 4.0 was well known in the art.

Regarding Claim 19, Chen discloses wherein one of the first device or the second device comprises an accelerator device (paragraph 0034).
 Regarding Claim 20, Chen discloses wherein one of the first device or the second device comprises a memory device (paragraph 0034).

Regarding Claim 21, Chen discloses wherein one of the first device or the second device comprises a graphics device (paragraph 0034).

Regarding Claim 22, Chen discloses wherein one of the first device or the second device comprises a network controller (paragraph 0034).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments, see pages 8-10, filed 6/21/22, with respect to claim 1 have been fully considered and are persuasive. The rejection of 3/18/22 has been withdrawn. 
All claims that are not specifically addressed are allowable due to a dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for PCIe link training.

Response to Arguments
With regards to Claims 8-22, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, the claims stand as previously rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186